Citation Nr: 1625775	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right arm tendonitis and bursitis, other than a right elbow disability.  

2.  Entitlement to service connection for left arm tendonitis and bursitis.  

3.  Entitlement to service connection for tardive dystonia.  

4.  Entitlement to service connection for degenerative joint disease of the lower back and buttocks.  

5.  Entitlement to service connection for degenerative joint disease of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2016 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  Following the hearing, the Veteran submitted additional evidence in May 2016; however, because the Veteran's VA Form 9 substantive appeal was received after February 2, 2013, such evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

Additionally, the Board notes that the Veteran is already service-connected for a right elbow disability effective January 1, 1982; specifically, trauma residuals of the humeral condyle region plus enthesophytes (previously rated as residuals of a right elbow avulsion fracture).  Therefore, the Veteran's claim of entitlement to service connection for right arm tendonitis and bursitis has been limited to a disability other than a right elbow disability, as shown on the foregoing page.  


FINDINGS OF FACT

1.  Right arm tendonitis and bursitis did not have onset during active service and is not otherwise etiologically related to active service.  

2.  Left arm tendonitis and bursitis did not have onset during active service and is not otherwise etiologically related to active service.  

3.  Tardive dystonia did not have onset during active service or within one year of discharge from active service and is not otherwise etiologically related to active service.  

4.  Degenerative joint disease of the lower back and buttocks did not have onset during active service or within one year of discharge from active service and is not otherwise etiologically related to active service.  

5.  Degenerative joint disease of the neck did not have onset during active service or within one year of discharge from active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right arm tendonitis and bursitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for left arm tendonitis and bursitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for service connection for tardive dystonia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for degenerative joint disease of the lower back and buttocks have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for degenerative joint disease of the neck have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of a letter sent to the Veteran in March 2009.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements.  To the extent that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, a remand is not required to obtain outstanding SSA disability records, as the Veteran reported at the March 2016 Board hearing that he was in receipt of such benefits due to his current service-connected disabilities.  Therefore, any such records are not relevant to the service-connection claims on appeal, and a remand for SSA disability records would only serve to further delay adjudication such claims.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Additionally, to the extent that the Veteran reported relevant private treatment at the March 2016 Board hearing, the Board notes that the record was held open 60 days to allow for the submission of such evidence; however, the Veteran did not submit the evidence referred to and he has not authorized VA to obtain such records on his behalf.  The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand to obtain any outstanding private treatment records is not required, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See id.  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for right and left arm tendonitis and bursitis, tardive dystonia, and degenerative joint disease of the lower back, buttocks, and neck.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records do not document that right and left arm tendonitis and bursitis, tardive dystonia, and degenerative joint disease of the lower back, buttocks, and neck first had onset during the Veteran's active service or that they are otherwise etiologically related to active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his claimed conditions on appeal are associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claimed right and left arm tendonitis and bursitis, tardive dystonia, and degenerative joint disease of the lower back, buttocks, and neck are not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - bilateral arms, tardive dystonia, back/buttocks/neck DJD  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and organic disease of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for right and left arm tendonitis and bursitis, tardive dystonia, and degenerative joint disease of the lower back, buttocks, and neck.  Specifically, he has reported that such conditions are a result of a parachute fall during active service.  He has also attributed various conditions to a post-service epidural injection.  

Service treatment records include a normal clinical evaluation prior to enlistment in November 1978, with prior right elbow and right hand injuries noted.  In July 1981, the Veteran had a parachute landing accident which resulted in a brief loss of consciousness and a right elbow injury.  Upon separation examination in October 1981, a clinical evaluation was normal for the relevant claimed conditions (his current service-connected right elbow tendonitis was noted), and within a concurrent report of medical history, the Veteran reported he was in good health, with reported conditions including a head injury, broken bones, and painful or "trick" shoulder or elbow.  

Post-service VA treatment records include a September 1982 VA examination which documents the Veteran's report that he injured both elbows in a parachute night jump in October 1981, after which his right elbow was treated.  He reported current bilateral elbow pain which prohibited manual labor, and specifically left elbow pain with any physical activity.  Upon physical examination, he displayed full range of motion of all joints of both upper extremities, with no sign of muscle atrophy, sensory loss, or paresthesias.  There was no significant pain to palpation or joint swelling, and reflexes were present and equal.  Additionally, the examiner noted remarkable callous formation on both hands, which was inconsistent with the Veteran's claim of being precluded from any kind of manual tasks.  X-rays of both elbows revealed a small rounded bone fragment of the right elbow, consistent with an old avulsion or chip fracture, considered to be of no clinical significance; however, they were otherwise normal.  Finally, the examiner noted that right and left arm muscle damage status post a parachuting accident was resolved, with no orthopedic disease found.  

Private treatment records and worker's compensation records from April 1985 document that the Veteran was injured in the course of employment after he pulled his back removing old carpet at a construction job site.  He reported a prior medical history including injuries to his arms from parachuting during active service; however, a physical examination revealed normal muscle tone and strength in the upper extremities.  A back CT scan revealed minimal central bulging of the L5-S1 annulus without evidence of root compression, and an otherwise normal CT of the lumbar spine, after which the Veteran was diagnosed with lumbar nerve root compression and lumbosacral radiculitis.  

VA treatment records from August 1998 document that the Veteran was in a bicycle accident and suffered a scapular fracture, a nondisplaced scapular body fracture, and a proximal clavicle fracture.  In June 2000, the Veteran reported back pain after falling in the shower five days previously.  He also reported a history of degenerative joint disease (DJD) and disc bulge noted by MRI in 1996, for which he had been receiving epidural steroid injections with excellent relief.  In November 2002, the Veteran reported new arm symptoms, including pain and numbness, with ongoing neck pain.  In August 2004, he had left and right arm numbness beginning five years prior with an onset of headaches.  In October 2007, the Veteran reported recent recurrent low back pain.  In March 2008, he reported being unable to relax his facial muscles after a recent Botox injection for chronic headaches and torticollis.  The physician advised that the discomfort was not due to Botox injections, which would have caused the opposite side effects.  An active problem list from the same month included ongoing problems of torticollis and neck pain.  

In April 2008, the Veteran asserted that an epidural injection ten years prior led to a dystonia reaction.  He was also noted to have torticollis, treated with Botox injections.  An MRI of the head and CT scan of the cervical spine from a few years prior were noted to have been normal.  In February 2009, the Veteran was seen for intense hand pain, cramping, and spasms for the past three weeks.  He stated that bilateral hand spasms had been ongoing for nine years and were triggered by mechanical physical processes.  He felt his condition was tardive dystonia of the hands.  A neurological examination was unremarkable; however, and a physician noted that there was extensive somatization overlay of his pain from depression and anxiety.  In May 2009, a physical examination revealed no focal motor weakness, pronator drift, or dystonia.  In April 2009, the Veteran reported an onset of neck pain approximately nine years before after being "poisoned" from an epidural shot.  He also reported pain in his arms from any repetitive motion, which he identified as dystonia based on an Internet medical article.  

A cervical spine MRI in March 2009 revealed a left central posterior disc protrusion abutting the anterior surface of the spinal cord at the C5-C6 level with at least moderate left neural foraminal ostial stenosis.  The physician noted possible irritation of the left greater occipital nerve, pain in the arms which was unexplained by any movement disorder, and possible mild cervical dystonia secondary to spondylosis (although it was noted that his pain was out of proportion to typical mild cervical dystonia, and there was no evidence on examination for tardive dystonia); moreover, the physician noted there was no explanation for how such problems could have resulted from an epidural injection.  

In October 2009, the Veteran's symptoms were noted to be consistent with chronic neck pain from his known postural component and cervical DDD/stenosis, with no indication of radicular involvement upon examination.  In October 2010, he was noted to have mild dextroscoliosis and stable degenerative changes of the lumbar spine.  

After a review of the complete evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for right and left arm tendonitis and bursitis, tardive dystonia, and degenerative joint disease of the lower back, buttocks, and neck.  

Initially, the Board notes that there is no probative evidence that right and left arm tendonitis and bursitis (other than right elbow tendonitis, for which the Veteran is already service-connected), tardive dystonia, and degenerative joint disease of the lower back, buttocks, and neck first manifested during active service or within one-year of service discharge.  As such, presumptive service connection for a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's lay statements of record are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, insofar as such statements assert a nexus between the Veteran's claimed conditions and his active service, such statements are of little probative value, as the Veteran has not been shown to possess the required medical expertise to render a nexus opinion.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record are inconsistent with the additional evidence of record, they are also afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In sum, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for right arm tendonitis and bursitis, other than a right elbow disability; left arm tendonitis and bursitis; tardive dystonia; DJD of the lower back and buttocks; and DJD of the neck.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for right arm tendonitis and bursitis, other than a right elbow disability, is denied.  

Service connection for left arm tendonitis and bursitis is denied.  

Service connection for tardive dystonia is denied.  

Service connection for degenerative joint disease of the lower back and buttocks is denied.  

Service connection for degenerative joint disease of the neck is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


